    Case 20-03195-sgj Doc 5 Filed 12/20/20                   Entered 12/20/20 23:29:55             Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.




Signed December 18, 2020
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                )
         In re:                                                 )     Chapter 11
                                                                )
         HIGHLAND CAPITAL MANAGEMENT,                           )     Case No. 19-34054-sgj11
         L.P., 1                                                )
                  Debtor.                                       )
                                                                )
                                                                )

         ORDER GRANTING MOTION TO FILE UNDER SEAL ADVERSARY COMPLAINT
                    AND MOTION FOR PRELIMINARY INJUNCTION

              Upon the consideration of the Motion of the Official Committee of Unsecured Creditors to

     File Under Seal its Adversary Complaint and Motion for Preliminary Injunction (the “Motion to




     1
          The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
          address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03195-sgj Doc 5 Filed 12/20/20                    Entered 12/20/20 23:29:55               Page 2 of 5



Seal”), filed by the official committee of unsecured creditors (the “Committee”), it is hereby

ORDERED that:

                  1.       The Motion to Seal is GRANTED.


                  2.       The Committee is authorized to file the Adversary Complaint1 and Motion

for Preliminary Injunction under seal.


                  3.       Until and unless the Committee and the Debtor resolve the confidentiality

issues as described in the Motion to Seal, the unredacted Adversary Complaint and Motion for

Preliminary Injunction shall not be made available to anyone, except the Court, the U.S. Trustee,

the Debtor, and other parties in interest as may be ordered or otherwise required by the Court, and

all parties receiving the unredacted Adversary Complaint and Motion for Preliminary Injunction

shall maintain its confidentiality and the confidentiality of its subject matter, including in

connection with any pleadings filed with this Court.


                  4.       The Parties to the Agreed Protective Order can, during the pendency of this

Adversary Proceeding, file under seal documents that are designated as Highly Confidential

Information or that reflect Highly Confidential Information without further leave of Court.


                  5.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.


                  6.       The Committee is authorized and empowered to take all actions necessary

to implement the relief granted in this Order.




1
    Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion to Seal.
Case 20-03195-sgj Doc 5 Filed 12/20/20           Entered 12/20/20 23:29:55          Page 3 of 5



               7.     The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


               8.     This Court shall retain exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.


                                     # # # End of Order # # #
             Case 20-03195-sgj Doc 5 Filed 12/20/20                                 Entered 12/20/20 23:29:55                        Page 4 of 5
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Official Committee of Unsecured Creditor,
       Plaintiff                                                                                                       Adv. Proc. No. 20-03195-sgj
CLO Holdco, Ltd.,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Dec 18, 2020                                               Form ID: pdf001                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 20, 2020:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Dec 18 2020 22:52:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Dec 18 2020 22:52:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Dec 18 2020 22:52:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 20, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
            Case 20-03195-sgj Doc 5 Filed 12/20/20                             Entered 12/20/20 23:29:55                    Page 5 of 5
District/off: 0539-3                                             User: mmathews                                                         Page 2 of 2
Date Rcvd: Dec 18, 2020                                          Form ID: pdf001                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 18, 2020 at the address(es) listed
below:
Name                            Email Address
Paige Holden Montgomery
                                on behalf of Plaintiff Official Committee of Unsecured Creditors pmontgomery@sidley.com
                                txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com


TOTAL: 1
